Title: Abigail Adams to Thomas Boylston Adams, 4 September 1799
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            Dear Thomas
            Quincy sep’br 4th 1799
          
          I received your two Letters together of August 26th. I have every day since designd to write to you, but have not been very well. I do not know the cause yet for many years, the Month of sep’br has depressed my Spirits more than any other. I believe it always brings with it, some dregs of the old Ague and fever—
          I most sincerely mourn for the distressess of N york and Philadelphia; but know not how to succor them— Boston has yet escaped—and I hope will not be again visited.
          In the Aurora of what [da]te I am unable to say, as the paper is lent, but in that [ar]ticle was publishd a farewell address to the Citizens of North thumberland, by Cooper, who it seems had been Editor of a News paper. whether the paper did not answer the views of the Author, or his customers did not pay, I know not. reasons are not assignd for laying it aside,—but the whole address is one continued libel upon the Government; artfully couchd. the Navy is ridiculed, and the President covertly attackd— the old story of employing none but those altogether subservient to his views is brought up again. this lets the cat out of the Bag for Cooper & Preistly for him, solicited to have him appointed one of the commissoners for settling British claims—and this not being complied with, has excited his Malovelence— it is a fire Brand, full of Mad french, and English democracy. it was printed in Hand Bills and circulated by dr Preistly amongst his parishoners— I suppose Peter will get hold of it— the N England Man was not the person peter supposes— peter is a tool; and a Black guard— his low vulgar stuff hurts his usefulness— he ought not to be Patronized by our Government; but if he had his deserts—he would be sent packing, but he could not live under his own Government unless he mended his manners—without cropt Ears—
          I send you a poem which you may present to Miss Wistar if you please; the Lady Author ask’d permission to dedicate it to me— when I am not too laizy I may send you my replie to her— the poem has merrit you know she once wrote the virtues of Nature—
          when you see Mrs Powel present my Regards to her. she is one of your sentimental Ladies, always well satisfied with herself. Mrs Hare is not so loquasious, nor Mrs Francis whom I respect. they are all three sensible women. Miss Hare is a fine Girl
          
          I did not fail to read the annecdote to your Father who remembers when he first left off his Wig and supposes that must be the time when he lookd like a crop
          we have not any thing new—which may be Communicated— Peter you know says—he presumes assureances have been received— who & who may be in office, time must develope
          I see by the papers Truxton cannot sit down quiet— If six officers are named and appointed to a similar service, three of which are employd, do the others forfeit their Rank—when it is not from any fault of theirs that they did not serve?— that he was named anew to the senate, and appointed to a command cannot invalidate his Prior Rank, for Rank is determind by the Age of the first commission— however Truxton must sputter away— the difference is that Talbot would have retired without uttering a word— I hope you will keep yourself out of Philadelphia, and mix as little as possible with persons from thence
          I shall Sit out in october, tho not so early as I at first intended yours most / affectionatly
          
            A Adams
          
        